956 F.2d 269
58 Fair Empl.Prac.Cas. (BNA) 912
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary C. KEENER, Plaintiff-Appellant,v.DEPARTMENT OF the ARMY & Hon. Michael W.P. Stone, Secretaryof the Army, Defendant-Appellees.
No. 91-5442.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
This appeal arises out of an action filed by attorney David H. Parton to collect attorney fees for services he claimed were rendered in representing Mary C. Keener, and were due from the Department of the Army.   The district court denied the request for fees and the imposed sanctions.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and briefs of the parties, we are not persuaded that the district court erred in entering the order appealed from.


3
As the reasons why the order should have been entered have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the order of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion of February 8, 1991.